              Case 3:19-cv-06132-RJB Document 73 Filed 01/22/21 Page 1 of 14




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        SEAN SNYDER,                                         CASE NO. 19-6132 RJB
11
                                   Plaintiff,                ORDER ON PLAINTIFF’S
12              v.                                           MOTION FOR LEAVE TO FILE
                                                             AMENDED COMPLAINT AND
13      STX TECHNOLOGIES, LTD., a                            DEFENDANTS’ MOTION TO
        corporation, MOSHE HOGEG, DOES 1-                    DISMISS
14      10,
15                                 Defendants.

16
            THIS MATTER comes before the Court on the Plaintiff’s Motion for Leave to File
17
     Amended Complaint (Dkt. 67) and the Defendants STX Technologies, Ltd. (“STX” or “STX
18
     Technologies”) and Moshe Hogeg’s Renewed Motion to Dismiss for Lack of Personal
19
     Jurisdiction and Alternatively for Failure to State a Claim (Dkt. 55). The Court has considered
20
     the pleadings filed regarding the motions and the remaining record. Oral argument has been
21
     requested but is not necessary to decide the motions.
22
            On November 25, 2019, the Plaintiff filed this case, pro se, asserted claims against the
23
     Defendants STX and Moshe Hogeg in connection with the Plaintiff’s alleged purchase of STX
24

     ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND DEFENDANTS’
     MOTION TO DISMISS - 1
              Case 3:19-cv-06132-RJB Document 73 Filed 01/22/21 Page 2 of 14




 1   “Tokens” (cryptocurrency). Dkt. 1. Defendant STX is alleged to be a corporation registered in

 2   Gibraltar and Defendant Moshe Hogeg is alleged to reside in Israel. Id.

 3          Plaintiff now moves for leave to file a second amended complaint; the Defendants oppose

 4   the motion, arguing that amendment is futile and argue that their motion to dismiss the Amended

 5   Complaint should be granted. For the reasons provided below, the Plaintiff’s motion for leave to

 6   file a second amended complaint (Dkt. 67) should be denied. The Defendants’ motion to dismiss

 7   the case for failure to state a claim (Dkt. 55) should be granted, and the operative complaint, the

 8   Amended Complaint, should be dismissed. The Court will not reach the Defendants’ other

 9   grounds for dismissal (like lack of specific personal jurisdiction). This case should be dismissed.

10               I.      PROCEDURAL HISTORY AND BACKGROUND FACTS IN THE
                              PROPOSED SECOND AMENDED COMPLAINT
11
            A. RELEVANT PROCEDURAL HISTORY
12
            On August 31, 2020, the undersigned granted, in part, the Defendants’ motion to dismiss
13
     for lack of personal jurisdiction, holding that the Court did not have general jurisdiction over the
14
     Defendants or specific jurisdiction over the Defendants for Plaintiff’s claims that sounded in
15
     contract. Dkt. 48. The Plaintiff’s claims that sounded in contract (third party breach of contract
16
     and promissory estoppel) were dismissed. Id. The Defendants’ motion to dismiss for lack of
17
     specific personal jurisdiction over Plaintiff’s claims that sound in tort (fraudulent inducement,
18
     negligent misrepresentation, and violations of the Washington State Securities Act, RCW 21.20,
19
     et. seq. was denied without prejudice. Id.
20
            On October 2, 2020, the Defendants again moved to dismiss this case for lack of specific
21
     personal jurisdiction and for failure to state a claim upon which relief can be granted. Dkt. 55.
22
            On December 22, 2020, the Defendants’ motion to dismiss for lack of specific personal
23
     jurisdiction (Dkt. 55) was renoted to be considered after a jurisdictional hearing, pursuant to Fed.
24

     ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND DEFENDANTS’
     MOTION TO DISMISS - 2
              Case 3:19-cv-06132-RJB Document 73 Filed 01/22/21 Page 3 of 14




 1   R. Civ. P. 12(i). Dkt. 68. The parties have agreed that the date for the Rule 12(i) hearing be set

 2   after the instant motions are decided. Dkt. 66.

 3          In the December 22, 2020 order, the Defendants’ motion to dismiss for failure to state a

 4   claim upon which relief could be granted (Dkt. 55) was noted to be “well taken” but due to the

 5   Plaintiff’s pro se status, he was granted leave to file a motion for leave to file a second amended

 6   complaint. Dkt. 68. The Plaintiff, newly represented by counsel, filed a motion for leave to file

 7   a second amended complaint (Dkt. 67) and attached a proposed second amended complaint (Dkt.

 8   67-1). The Defendants’ motion to dismiss the Amended Complaint for failure to state a claim

 9   (Dkt. 55) was renoted and is now ripe for consideration along with the Plaintiff’s motion for

10   leave to amend.

11          B. PROPOSED SECOND AMENDED COMPLAINT

12          The proposed second amended complaint alleges that in early 2017, the Plaintiff invested

13   “virtual currencies” into “Wings Stiftung ‘tokens’” to “make predictions on Wings smart

14   contracts (self-executing computer coded contracts).” Dkt. 67-1, at 3-4. Wings Stiftung

15   (“Wings”), alleged to be a foreign entity, is not a defendant in this case.

16          The proposed second amended complaint alleges that around July 27, 2017, STX and

17   Hogeg “uploaded information about STX tokens on the Wings platform (website), which is how

18   the Plaintiff first learned of the STX tokens.” Dkt. 67-3, at 4. It asserts that the Defendants used

19   this third-party website for “publishing, disseminating, and communicating specific information

20   regarding their new investment opportunity to Plaintiff and others in the United States.” Id. The

21   proposed second amended complaint maintains that after reading the materials on the Wings

22   website and looking at the embedded links to the stox.com website including the “White Paper”

23

24

     ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND DEFENDANTS’
     MOTION TO DISMISS - 3
              Case 3:19-cv-06132-RJB Document 73 Filed 01/22/21 Page 4 of 14




 1   (filed in record here at Dkt. 41-1), the Plaintiff “made new predictions on the Wings platform . . .

 2   and was rewarded for his correct predictions with . . . STX tokens.” Id.

 3          The proposed second amended complaint asserts that Defendants promoted investment in

 4   STX tokens on the Wings website, including through the “White Paper” “with the intent of

 5   inducing Plaintiff and others in the State of Washington . . . to invest in STX by purchasing STX

 6   tokens.” Dkt. 67-1, at 4. It alleges that in July of 2017, the Plaintiff “read and relied upon the

 7   ‘White Paper’ and statements about STX Technologies ‘investment opportunity’ made by STX

 8   Technologies and its owner Hogeg” and in August or “possibly” September 2017, sold his

 9   Wings tokens to purchase STX tokens through other third party exchange websites: liquid.com

10   and EtherDelta.com (neither of which are named as defendant in this case). Id., at 4-5.

11          The proposed second amended complaint acknowledges that the White Paper alleges that

12   the initial coin offering of STX tokens was not available to people in the United States but

13   maintains that the Defendants promoted the purchase of STX tokens on the secondary market.

14   Dkt. 67-1, at 5. The proposed second amended complaint alleges that Hogeg and his other

15   companies sold their STX tokens immediately after the initial coin offering “to be available for

16   resale to United States citizens, including Plaintiff.” Dkt. 67-1, at 5-6. It asserts that STX’s

17   scheme was to sell its STX tokens and then “have people from all over the world . . . make

18   public predictions (similar to bets) on any range of topics (weather, sports . . . ) using STX

19   tokens, and if the prediction[s] were accurate,” payment would be made with STX tokens. Id., at

20   6.

21          According to the proposed second amended complaint, the statements in the July 2017

22   White Paper upon which the Plaintiff relied stated that “a ‘smart contract’ was established to

23   create an ‘exchange’ for STX tokens to be bought and sold by anyone” after the initial coin

24

     ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND DEFENDANTS’
     MOTION TO DISMISS - 4
              Case 3:19-cv-06132-RJB Document 73 Filed 01/22/21 Page 5 of 14




 1   offering. Dkt. 67-1, at 6. It maintains that the White Paper provided that a “guaranteed token

 2   price was established in the ‘smart contract’ to be triggered ‘after the sale period’ in early August

 3   2017, whereby 4% of the of the [Ethereum (another virtual currency)] raised would be deposited

 4   as reserves on Bancor, so 200 STX tokens was equal to 1 [Ethereum], equivalent to 1.08 [United

 5   States Dollar] per STX token.” Id., at 6. The proposed second amended complaint asserts that

 6   the deposit was alleged to be done “on or around August 2, 2017.” Id., at 6-7. The proposed

 7   second amended complaint asserts that the Defendants delayed the “smart contract” and deposit

 8   by three months, “until the STX tokens were devalued” through the Defendants “hype and bust

 9   actions,” including “not following the vesting schedules laid out in the White Paper.” Dkt. 67-1,

10   at 7. It alleges that in November of 2017, when Plaintiff was finally able to sell his STX tokens

11   back to STX Technologies and mitigate his losses, he lost over half the value of his investment,

12   losing approximately $500,000. Id.

13          The proposed second amended complaint makes claims for (1) fraudulent inducement (2)

14   negligent misrepresentation, (3) violations of the Washington Securities Law, RCW 21.20, et.

15   seq., and (4 - 5) violations of Washington’s Uniform Money Services Act, RCW, 19.230, et. seq.

16   through Washington’s Consumer Protection Act, RCW 19.86 et. seq. Dkt. 67-1, at 10-12.

17          The proposed second amended complaint refers to and relies on the “White Paper” found

18   in the record at Dkt. 40-1, and the Plaintiff asks the Court to consider this document with these

19   motions. Dkts. 67 and 72.

20                                             II.     DISCUSSION

21          A. STANDARDS ON PLAINTIFF’S MOTION FOR LEAVE TO AMEND AND
               DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A
22             CLAIM

23

24

     ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND DEFENDANTS’
     MOTION TO DISMISS - 5
              Case 3:19-cv-06132-RJB Document 73 Filed 01/22/21 Page 6 of 14




 1           Under Fed. R. Civ. P. 15 (a)(2), “a party may amend its pleading only with the opposing

 2   party’s written consent or the court's leave. The court should freely give leave when justice so

 3   requires.” A motion to amend under Rule 15 (a)(2), “generally shall be denied only upon

 4   showing of bad faith, undue delay, futility, or undue prejudice to the opposing party.” Chudacoff

 5   v. University Medical Center of Southern Nevada, 649 F.3d 1143 (9th Cir. 2011).

 6           There is no showing here of bad faith or undue prejudice. As to undue delay, the

 7   Defendants point out this case was filed over a year ago and is still in the early phases. In

 8   addition, the Defendants argue that amendment is futile because the Plaintiff’s proposed second

 9   amended complaint, like the Amended Complaint, fails to state a claim for relief and the fraud

10   and fraud-based claims are not pled with particularity as required under Fed. R. Civ. P. 9.

11           Fed. R. Civ. P. 12(b)(6) motions to dismiss may be based on either the lack of a

12   cognizable legal theory or the absence of sufficient facts alleged under a cognizable legal theory.

13   Balistreri v. Pacifica Police Department, 901 F.2d 696, 699 (9th Cir. 1990). Material allegations

14   are taken as admitted and the complaint is construed in the plaintiff’s favor. Keniston v. Roberts,

15   717 F.2d 1295 (9th Cir. 1983). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss

16   does not need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

17   entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

18   elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 554-55

19   (2007) (internal citations omitted). “Factual allegations must be enough to raise a right to relief

20   above the speculative level, on the assumption that all the allegations in the complaint are true

21   (even if doubtful in fact).” Id. at 555. The complaint must allege “enough facts to state a claim

22   to relief that is plausible on its face.” Id. At 547.

23

24

     ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND DEFENDANTS’
     MOTION TO DISMISS - 6
              Case 3:19-cv-06132-RJB Document 73 Filed 01/22/21 Page 7 of 14




 1           Pursuant to Fed. R. Civ. P. 9(b), claims of fraud or mistake must be plead with

 2   “particularity.” Rule 9(b) requires specificity, “including an account of the ‘time, place, and

 3   specific content of the false representations as well as the identities of the parties to the

 4   misrepresentations.’” Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007). Rule 9(b)

 5   impose this heightened pleading standard for claims “grounded in fraud,” including any claim

 6   relying upon a “unified course of fraudulent conduct.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d

 7   1097, 1103 (9th Cir. 2003).

 8           B. MOTION TO AMEND THE AMENDED COMPLAINT

 9                   1. Claims for Fraudulent Inducement and Negligent Misrepresentation

10           Under Washington law, there are nine elements of fraud, “all of which must be

11   established by clear, cogent, and convincing evidence.” Elcon Const. Inc. v. Eastern Wash.

12   Univ., 174 Wn.2d 157, 166 (2012). Those elements are:

13           (1) a representation of existing fact, (2) its materiality, (3) its falsity, (4) the
             speaker's knowledge of its falsity, (5) the speaker's intent that it be acted upon by
14           the person to whom it is made, (6) ignorance of its falsity on the part of the person
             to whom the representation is addressed, (7) the latter’s reliance on the truth of
15           the representation, (8) the right to rely upon it, and (9) consequent damage.

16   Id. Likewise, a Washington plaintiff must prove the elements of negligent misrepresentation by

17   clear, cogent and convincing evidence. Ross v. Kirner, 162 Wn.2d 493, 499 (2007). The

18   elements are:

19           (1) the defendant supplied information for the guidance of others in their business
             transactions that was false, (2) the defendant knew or should have known that the
20           information was supplied to guide the plaintiff in his business transactions, (3) the
             defendant was negligent in obtaining or communicating the false information, (4)
21           the plaintiff relied on the false information, (5) the plaintiff's reliance was
             reasonable, and (6) the false information proximately caused the plaintiff
22           damages.

23

24

     ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND DEFENDANTS’
     MOTION TO DISMISS - 7
              Case 3:19-cv-06132-RJB Document 73 Filed 01/22/21 Page 8 of 14




 1   Id. As is the case with a fraud claim, failure to perform “future promises alone cannot establish

 2   the requisite negligence for negligent misrepresentation. A false representation as to a presently

 3   existing fact is a prerequisite to a misrepresentation claim.” Micro Enhancement Int’l, Inc. v.

 4   Coopers & Lybrand, LLP, 110 Wash. App. 412, 436 (2002).

 5          The Plaintiff’s motion to amend his second amended complaint to more clearly plead his

 6   claims of fraud and negligent misrepresentation (Dkt. 67) should be denied as futile. The only

 7   specific statement in the proposed second amended complaint as the basis for the fraud and

 8   negligent misrepresentation claims was for future conduct not a “representation of an existing

 9   fact” and so these claims fail to state a claim for relief. See Ross, at 499; and Micro

10   Enhancement, at 436.

11          The proposed second amended complaint alleges that the Defendants placed White Paper

12   and other materials on the Wings website around July 27, 2017 and that in reliance on the White

13   Paper and other materials, the Plaintiff purchased the STX tokens from a third-party in August or

14   “possibly” in September. The proposed second amended complaint alleges that the White Paper

15   provided that a “guaranteed token price was established in the ‘smart contract’ to be triggered

16   ‘after the sale period’ in early August 2017, whereby 4% of the [Ethereum (another virtual

17   currency)(“ETH”)] raised would be deposited as reserves on Bancor, so 200 STX tokens was

18   equal to 1 ETH, equivalent to 1.08 [United States Dollar] per STX token.” Dkt. 67-1, at 6. The

19   proposed second amended complaint asserts, then, that the deposit was to be done “on or around

20   August 2, 2017.” Id., at 6-7. The proposed second amended complaint then alleges that the

21   “smart contract” and deposit were delayed by three months causing him damage. The White

22   Paper belies the Plaintiff’s assertion that the deposit was to necessarily occur in August of 2017,

23   and was, instead, a promise of future conduct. For example, the White Paper provides:

24

     ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND DEFENDANTS’
     MOTION TO DISMISS - 8
              Case 3:19-cv-06132-RJB Document 73 Filed 01/22/21 Page 9 of 14




 1          After the Event

 2          After the end of the sale period, Stox will deposit 4% of the STX market cap in
            BNT as the currency reserve of STX, thereby activating its Bancor Smart Token
 3          features. From this point forward, the smart token’s market maker will enable
            anyone wishing to buy or sell STX to do so at a determined market price. At the
 4          moment of activation this price is equal to the token sale price, and later it may
            fluctuate according to market supply and demand. Further details about STX as a
 5          Bancor Smart Tokens can be found under Bancor as a token platform above, and
            in Bancor’s documentation.
 6

 7   Dkt. 41-1, at 45 (emphasis in original). The White Paper did not provide a date for the end of

 8   the sale period, but provided that:

 9          Sale Event

10          The sale event will start in the following weeks and continue for 14 days, or until
            the sale cap of ETH is reached. Participation instructions will be published on the
11          Stox.com website.

12          STX price will be fixed (in ETH) throughout the sale. The STX price will be
            published on the Stox.com website before the sale starts.
13
     Id. The Plaintiff has failed to allege a representation of “presently existing fact” that supports his
14
     claims for either fraud or for negligent misrepresentation.
15
            Moreover, the Defendants properly point out his remaining allegations are not
16
     sufficiently particular, as required under Rule 9(b), to support the fraud and negligent
17
     misrepresentation claims. Plaintiff’s claim for negligent misrepresentation relies upon a “unified
18
     course of fraudulent conduct,” and so the heightened pleading standards of Rule 9(b) apply to the
19
     claim. Vess, at 1103. Like the Amended Complaint, the proposed second amended complaint
20
     fails to identify the “time, place, and specific content of the false representations as well as the
21
     identities of the parties to the misrepresentations” that are the basis for his claims. Swartz, at
22
     764. His allegations relating to his fraud claim and negligent misrepresentation claim are vague
23
     and conclusory. The Plaintiff has been given three opportunities to properly plead a claims for
24

     ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND DEFENDANTS’
     MOTION TO DISMISS - 9
              Case 3:19-cv-06132-RJB Document 73 Filed 01/22/21 Page 10 of 14




 1   fraud and misrepresentation. He has again failed to do so and should not be afforded another

 2   opportunity. The Plaintiff’s motion to amend his Amended Complaint to more clearly plead

 3   these claims (Dkt. 67) should be denied as futile.

 4                  2. Washington State Securities Act Violations

 5          The Washington State Securities Act provides, in relevant part:

 6          It is unlawful for any person, in connection with the offer, sale or purchase of any
            security, directly or indirectly:
 7
            (1) To employ any device, scheme, or artifice to defraud;
 8
            (2) To make any untrue statement of a material fact or to omit to state a material
 9              fact necessary in order to make the statements made, in the light of the
                circumstances under which they are made, not misleading; or
10
            (3) To engage in any act, practice, or course of business which operates or would
11              operate as a fraud or deceit upon any person.

12
     RCW 21.20.010. Pursuant to RCW 21.20.430, a “person who offers or sells a security” in
13
     violation of 21.20.010 is liable to the person who make sue to recover “the consideration paid for
14
     the security, together with interest . . ., costs, and reasonable attorneys' fees,” or for “damages if
15
     he or she no longer owns the security.”
16
            The Plaintiff moves to amend his Amended Complaint to more clearly plead his claims
17
     under the Washington State Securities Act. Dkt. 67. Although the Defendants do not attack
18
     these claims directly, they repeatedly argue that the proposed second amended complaint fails to
19
     plead claims with particularity under Rule 9.
20
            In regard to his claims under the Washington State Securities Act claim, the proposed
21
     second amended complaint alleges:
22
            STX Technologies and Hogeg intentionally established an investment scheme that
23          targeted and defrauded Washington residents, including by soliciting predictions
            from Washington residents, paying United States and Washington residents for
24

     ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND DEFENDANTS’
     MOTION TO DISMISS - 10
               Case 3:19-cv-06132-RJB Document 73 Filed 01/22/21 Page 11 of 14




 1             their predictions with STX tokens, intentionally depositing STX tokens into the
               accounts of Washington residents including Plaintiff, and for investment and
 2             resale of the STX tokens, all with intent to defraud. STX Technologies and
               Hogeg’s statements in the White Paper were intended to and did fraudulently
 3             induce Washington residents including Plaintiff to purchase, invest in, make
               predictions using, and receive payments in STX tokens, which are securities. The
 4             statements were untrue, part of a fraudulent scheme and made in connection with
               the direct or indirect sale of a security, in violation of RCW 21.20.010 and RCW
 5             21.20.430.

 6
     Dkt. 67-1, at 9-10. Plaintiff’s claims under the Washington State Securities Act for violations of
 7
     RCW 21.20.010 and RCW 21.20.430 rely upon a “unified course of fraudulent conduct,” and so
 8
     the heightened pleading standards of Rule 9(b) apply to the claims. Vess, at 1103.
 9
     Once again, these claims were not pled with sufficient particularity as required under Fed. R.
10
     Civ. P. 9. The proposed second amended complaint fails to identify the “time, place and
11
     substance” of the alleged fraudulent or misleading assertions that are the basis for his claims. It
12
     contains vague assertions and conclusory statements of law. It is not sufficient.
13
               The proposed second amended complaint also alleges that the STX tokens were
14
     unregistered securities under the Washington State Securities Act. Dkt. 67-1, at 9. It maintains
15
     that the Defendants “engaged in an illegal unregistered securities offering by offering to sell and
16
     selling STX tokens to Plaintiff.” Id., at 9. The proposed second amended complaint’s own
17
     allegations belie the underpinning of this claim – it alleges that Plaintiff purchased the STX
18
     tokens from a third parties not from the Defendants. Accordingly, to the extent that his
19
     Washington State Securities Act claim is based on the Defendants having sold him the STX
20
     tokens, the motion to amend the Amended Complaint to add this claim should be denied as
21
     futile.
22
               The Plaintiff’s motion for leave to amend his Amended Complaint as to his Washington
23
     State Securities Act claims should be denied as futile.
24

     ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND DEFENDANTS’
     MOTION TO DISMISS - 11
             Case 3:19-cv-06132-RJB Document 73 Filed 01/22/21 Page 12 of 14




 1                  3. Claims for Washington’s Uniform Money Services Act and Consumer
                       Protection Act Violations
 2
            Plaintiff’s motion for leave to amend his Amended Complaint to add claims for
 3
     violations of the Washington Uniform Money Services Act (“WUMSA”) and Washington’s
 4
     Consumer Protection Act (“CPA”) (Dkt. 67) should be denied. The Defendants properly point
 5
     out that there is no private cause of action for the Plaintiff’s WUMSA claims. They argue that
 6
     the Plaintiff fails to state a claim for violation of the CPA. The Plaintiff concedes that there is no
 7
     private right of action under the WUMSA but argues that he is asserting the WUMSA violations
 8
     through the CPA as a “per se” unfair trade practice. Dkt. 72, at 8.
 9
            To make a CPA claim, “a plaintiff must establish five distinct elements: (1) unfair or
10
     deceptive act or practice; (2) occurring in trade or commerce; (3) public interest impact; (4)
11
     injury to plaintiff in his or her business or property; (5) causation.” Hangman Ridge Training
12
     Stables, Inc. v. Safeco Title Ins. Co., 105 Wash.2d 778, 780 (1986). “A per se unfair trade
13
     practice exists when a statute which has been declared by the Legislature to constitute an unfair
14
     or deceptive act in trade or commerce has been violated.” Id., at 786.
15
            The Plaintiff has failed to point to any provision of the WUMSA in which “has been
16
     declared by the Legislature to constitute an unfair or deceptive act in trade or commerce” and the
17
     undersigned can find none. The Plaintiff’s motion to amend his Amended Complaint to add
18
     claims for violations of WUMSA via the CPA should be denied as futile.
19
            C. MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
20
            The Plaintiff’s motion for leave to amend the Amended Complaint should be denied as
21
     futile because the claims asserted fail to state a claim upon which relief can be granted. The
22
     operative complaint is the Amended Complaint. The Defendants also move for dismissal of the
23

24

     ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND DEFENDANTS’
     MOTION TO DISMISS - 12
                Case 3:19-cv-06132-RJB Document 73 Filed 01/22/21 Page 13 of 14




 1   operative Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6), for failure to state a claim.

 2   Dkt. 55.

 3          The Defendants’ motion to dismiss the Amended Complaint for failure to state a claim

 4   (Dkt. 55) should be granted. The Defendants properly point out that the Plaintiff’s claims for

 5   fraudulent inducement and violations of the Securities Act of Washington, RCW 21.20, et. seq.

 6   were not plead with sufficient particularity as required under Fed. R. Civ. P. 9. The Amended

 7   Complaint fails to identify the “time, place and substance” of the alleged misrepresentations that

 8   are the basis for his claims. Likewise, the Amended Complaint fails to identify the grounds for

 9   the Plaintiff’s negligent misrepresentation claims. The Amended Complaint contains vague

10   assertions and conclusory statements of law. It is not sufficient and should be dismissed.

11          D. CONCLUSION

12          The Plaintiff has now been given three opportunities to file a complaint that states a claim

13   on which relief could be granted. He has once again failed. It has become “clear that the

14   deficiencies of the complaint could not be cured by amendment.” Noll v. Carlson, 809 F.2d

15   1446, 1448 (9th Cir. 1987). The operative complaint, the Amended Complaint, should be

16   dismissed. No further opportunities to amend should be granted. Defendants’ Renewed Motion

17   to Dismiss for Lack of Personal Jurisdiction (Dkt. 55) should be denied without prejudice as

18   moot. All pending deadlines should be stricken, and the case dismissed.

19                                               ORDER

20          IT IS ORDERED THAT:

21                   Plaintiff’s Motion for Leave to File Amended Complaint (Dkt. 67) IS DENIED;

22                   Defendants STX Technologies, Ltd. and Moshe Hogeg’s Renewed Motion to

23                    Dismiss for Failure to State a Claim (Dkt. 55) IS GRANTED;

24

     ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND DEFENDANTS’
     MOTION TO DISMISS - 13
             Case 3:19-cv-06132-RJB Document 73 Filed 01/22/21 Page 14 of 14




 1                 The Amended Complaint IS DISMISSED;

 2                 STX Technologies, Ltd. and Moshe Hogeg’s Renewed Motion to Dismiss for

 3                  Lack of Personal Jurisdiction (Dkt. 55) IS DENIED WITHOUT PREJUDICE

 4                  AS MOOT;

 5                 All pending deadlines ARE STRICKEN; and

 6                 This case IS DISMISSED.

 7          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 8   to any party appearing pro se at said party’s last known address.

 9          Dated this 22nd day of January, 2021.

10

11
                                           A
                                           ROBERT J. BRYAN
12                                         United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND DEFENDANTS’
     MOTION TO DISMISS - 14
